PROFESSIONALLY MANAGED PORTFOLIOS California Office 2020 East Financial Way Glendora, CA 91741 Wisconsin Office 615 East Michigan Street Milwaukee, WI 53202 February 5, 2014 VIA EDGAR TRANSMISSION Mr. Derek Newman Division of Investment Management United States Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.:33-12213 and 811-05037 Regarding the Reorganization of Certain FundX Funds into Corresponding FundX Funds CIK No. 0000811030 Dear Mr.Newman: Pursuant to Rule 477(a) under the Securities Act of 1933, as amended (the “1933 Act”), Professionally Managed Portfolios (the “Registrant”) hereby requests that the Registration Statement filed on FormN-14, which was filed as EDGAR submission type N-14 with the U.S. Securities and Exchange Commission on December11, 2013 (Accession No.0000894189-13-006760) and the following amendment filed as EDGAR submission type N-14/A on January14, 2014 (Accession No.0000894189-14-000184) to register shares in connection with the reorganization of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund into the FundX Upgrader Fund and the FundX Aggressive Upgrader Fund, respectively, be withdrawn. The Registrant is requesting that the Registration Statement and amendment be withdrawn as it intends to file a new Registration Statement on FormN-14 as a combined proxy statement/prospectus rather than an information statement.No securities have been sold in connection with the previously filed FormN-14 Information Statement. If you have any questions regarding this registration withdrawal, please do not hesitate to contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust cc:Domenick Pugliese, Esq., Paul Hastings LLP
